Citation Nr: 9902892	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-05 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellants daughter


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1932 to 
November 1938.  He died on March [redacted], 1994.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellants claim of entitlement 
to service connection for the cause of the veterans death.


FINDING OF FACT

1.  The principal cause of the veteran's death, many years 
after service, was a myocardial infarction due to underlying 
heart disease.

2.  The veteran's heart disease was not present during 
service or for many years thereafter, and was not caused by 
any incident of service or by his service-connected 
rheumatoid arthritis.

3.  The veteran's service-connected rheumatoid arthritis did 
not play a substantial or material contributory role in his 
death.  


CONCLUSION OF LAW

1. The veteran's heart disease was not incurred in or 
aggravated by active service, nor was it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1998).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The death certificate shows that the veteran died on March 
[redacted], 1994, at the age of 81.  The immediate cause of 
death was recorded as an acute myocardial infarction due to 
(or a consequence of) arteriosclerotic vessel disease. 

The veteran served on active duty from February 1932 to 
November 1938.  Service medical records are negative for any 
abnormal findings that were attributed to cardiovascular 
disease.

The evidence of record shows that the veteran was service 
connected for chronic arthritis in 1938 and assigned a 20 
percent rating.  Eventually, in July 1958, his disability was 
reclassified as rheumatoid arthritis and he was assigned a 60 
percent rating. 

Post-service medical records show that the veteran was 
evaluated and treated on numerous occasions for a variety of 
symptoms and disorders, including rheumatoid arthritis and 
gastrointestinal disabilities.  He was treated several times 
for gastrointestinal bleeding.  There were no findings 
reported in these records to that suggested a causal 
relationship between cardiovascular disease and arthritis or 
rheumatoid arthritis.

In a medical statement dated in February 1995, Josiah S. 
Matthews, III, M.D., reported that the veterans long time 
battle with osteoarthritis prevented him from being able to 
obtain the necessary exercise to allow him to enjoy good 
cardiovascular fitness.  The physician opined that this was a 
contributing factor in the veterans heart disease and 
ultimate demise.  

In a March 1998 statement, Dr. Matthews noted that the 
veteran had been a patient for a number of years and had had 
severe arthritis and constant pain.  It was further noted 
that the veteran could not take anti-inflammatory drugs 
because of gastrointestinal bleeding.  Dr. Matthews opined 
that the veterans physical inactivity and stress from the 
pain increased the effect of the coronary artery disease 
which resulted in his death.   
Medical records obtained from Dr. Matthews were received by 
the RO in July 1998.  A review of the clinical records shows 
that the veteran was evaluated and treated for a variety of 
ailments from 1975 to 1993, including arthritis, heart 
disease, and gastrointestinal disorders.  It was reported in 
October 1979 that he had undergone an exercise stress test 
and developed ischemic ST segment depression.  He experienced 
a numb sensation in his extremities and was given one 
Nitroglycerin, which resulted in relief of his discomfort.  
The assessment was a positive study for coronary 
insufficiency.  A diagnosis of probable coronary artery 
disease was noted proximate to this visit (in 1979).  
Subsequently dated medical records include several elevated 
blood pressure readings and a reference to an apparent 
transient ischemic attack (TIA).  Dr. Matthews noted on a VA 
Form 21-4142 (VA Release of Medical Information Form), which 
was also received in July 1998, that the veteran developed 
coronary artery disease and became more and more limited due 
to the coronary artery disease and osteoarthritis of the 
spine.  The physician reiterated his opinion that the stress 
of pain caused the veteran to take nonsteroidal 
antiinflammatory drugs which lead to a decreased quality of 
life and ultimately was a major contributor to his death.

Pursuant to the Boards Remand during this appeal, and after 
a review of the veterans extensive claims file, a VA 
cardiologist in August 1998 opined that it was extremely 
unlikely that the veterans death from a myocardial 
infarction in 1994 was in any significant way related to his 
rheumatoid arthritis or any of the effects of rheumatoid 
arthritis, including his relative inactivity.  While it was 
acknowledged that active exercise over a long period of time 
helped reduce the incidence of acute myocardial infarction, 
there was certainly no reason to believe that this is a 
significant causative agent in the death of the veteran.  
The cardiologist further noted that, given the veterans 
advanced age (81) at the time of his death and the absence of 
autopsy findings, the diagnosis of death by acute myocardial 
infraction was made presumptively and not based upon any 
acute data.  The cardiologist concluded by opining that there 
was no reasonable medical evidence to support a causal 
relationship between the veterans rheumatoid arthritis or 
its sequelae with his subsequent demise, and that the 
rheumatoid arthritis and its sequelae made no significant 
contributions to the veterans cardiovascular disease.   

The Board initially notes that the appellant has presented a 
claim that is plausible and is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is also satisfied that all relevant facts have been properly 
developed.

Service connection may be granted for a disability which is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service incurrence for cardiovascular disease will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310.  Service connection may be 
granted for the cause of a veteran's death when a service-
connected disability either caused or contributed to death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to the death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(b)(c).

In reviewing the service and post-service medical records on 
file, the Board finds no indication of cardiovascular disease 
during service or for many years thereafter, and there is no 
medical evidence linking the veterans fatal heart disease 
with any incident of service.   

The appellant essentially contends that the veterans 
service-connected rheumatoid arthritis decreased the 
veterans level of activity, leading to his heart disease 
that caused his death.  The appellants daughter testified in 
March 1998 before the undersigned that while her father tried 
to stay as active as possible, his pain sometimes became too 
much to bear.  The appellants contention is supported by the 
medical opinion of Dr. Matthews, who opined, most recently in 
March and July 1998 statements, that the veteran suffered 
from serious arthritis for many years and that the constant 
pain could not be treated with anti-inflammatory medications 
due to episodes of gastrointestinal hemorrhage.  Thus, the 
doctor states that I believe that due to his physical 
inactivity and stress from the pain increased the effect of 
the coronary artery disease which resulted in his death.  
The record also contains medical records from January 1975 to 
September 1995 that reveal that Dr. Matthews treated the 
veteran for a variety of ailments over that period of time, 
including arthritis, and show that coronary artery disease 
was diagnosed in 1979. There is no notation in any of these 
records suggesting an etiological relationship between 
cardiovascular disease and arthritis, including inactivity 
associated with arthritis.

The Board has also considered the August 1998 opinion of a VA 
doctor.  The physician, a specialist in cardiology, reviewed 
the veterans claims file and noted that the veteran had an 
extensive history of rheumatoid arthritis of the spine.  He 
also noted that the veteran ultimately died secondary to 
myocardial infarction.  The examiner found it extremely 
unlikely that [the veterans] death from a myocardial 
infarction in 1994 was in any significant way related to his 
rheumatoid arthritis or any of the effects of rheumatoid 
arthritis including his relative inactivity.  While it was 
noted that active exercise of a long period of time will help 
reduce the incidence of acute myocardial infarction, the 
physician added that there is certainly no reason to 
believe that this is a significant causative agent in the 
death of this gentleman.  Citing the veterans advanced age 
and the fact that myocardial infarction was deemed the cause 
of death presumptively, with no clinical data, the examiner 
found no evidence of a causal relationship between the 
veterans rheumatoid arthritis and its sequelae and his 
ultimate cause of death.

Upon careful consideration of the clinical record, it is the 
decision of the Board that the preponderance of the evidence 
is against a finding of entitlement to service connection for 
the veterans death.  While it is clear that the veterans 
personal physician, Dr. Matthews, treated the veteran for 
many years, there is no evidence that he had the opportunity 
to review the veterans claims file.  Moreover, the 
contemporaneously recorded clinical records from Dr. 
Matthews, dated from 1975 to 1993, contain no suggestion of 
the contended causal relationship.  The doctor evaluated and 
treated the veteran for both arthritis and heart disease but 
never indicated such a nexus during all of those years of 
treatment.  The VA examiner implicitly states that he 
reviewed the claims file before rendering his opinion.  
Further, although Dr. Matthews has stated that the veterans 
rheumatoid arthritis contributed to the veterans death, the 
only rationale provided for this opinion is that   inactivity 
and stress associated with rheumatoid arthritis increased the 
effect of the veterans coronary artery disease.  The VA 
examiner stated that his decision was based on a review of 
all of the relevant medical evidence, including Dr. Matthews 
medical records and opinion, and the cardiologist further 
noted the veterans advance age (81) as a more likely cause.

It is the Boards judgment that, while Dr. Matthews was a 
treating physician, the VA physicians  opinion is more 
probative because he is a specialist in cardiology and it was 
based upon a review of the entire medical evidence of record.  
The Board also finds that the cardiologists opinion is 
unequivocal.  Moreover, Dr. Matthews opinion is weakened by 
the fact that there is no suggestion in his own treatment 
records of any nexus between rheumatoid arthritis and heart 
disease.  Indeed, when coronary artery disease was suspected 
in 1979, there was no mention of the veterans level of 
activity or inactivity.  Also, Dr. Matthews opinion is not 
consistent with the death certificate, which did not suggest 
in any way that rheumatoid arthritis  played any causative 
role in the veteran's death.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Thus, service connection for the cause 
of the veteran's death must be denied.
   






ORDER

The appellants claim of entitlement to service connection 
for the cause of the veterans death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
